Title: To Benjamin Franklin from Peter Collinson, 21 March 1753
From: Collinson, Peter
To: Franklin, Benjamin


My Dear friend
Lond. March 21: 1753
By the Conveyance of our friend Mr. Watson whose Letter I inclose this will informe you the Abbe sent three books. I only send One by this Ship and another by the Next for fear of Accidents and if you give Mee Leave I will keep the third for my Self. You’l see the purport of Mr. Watsons Letter, the Booke is sent to Messr. Neat & Neave to Come in their Letter Box. At Times I have sent 2: 3 or &c. parcells to their Care, but I cant remember.
When you see your proprietor Richards Son pray tell Him in a Visit I made a few Days agon to the young Duke of Richmond who is now in London that He In a Very particular Manner Inquired after his Wellfare and express a great Regard for Him and gave Him a Very advantageous Character.
I am with Respect and Esteem Yours
P Collinson
 Addressed: To  Benn. Franklin Esqr  Philadelphia  Per Capt Budden
